UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6030



HAROLD O. HILL, SR.,

                                            Plaintiff - Appellant,

          versus

SHERWOOD R. MCCABE; S. L. MELVIN; JOHN V.
WELLONS; JAMES B. FRENCH; JAMES SMITH, Doctor,

                                           Defendants - Appellees.



                            No. 96-6075



HAROLD ORLANDO HILL, SR.,

                                            Plaintiff - Appellant,

          versus

EARL BUTLER; DAN FORD; ED GRANNIS; CUMBERLAND
COUNTY COMMISSIONERS; JOHN DOE,

                                           Defendants - Appellees.



Appeals from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge; Malcolm J. Howard, District Judge. (CA-95-849-F, CA-95-955-
5-CT-H)


Submitted:   May 14, 1996                   Decided:   May 24, 1996
2
Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.

Affirmed as modified by unpublished per curiam opinion.


Harold O. Hill, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's orders dismissing
two 42 U.S.C. § 1983 (1988) complaints. We have reviewed the rec-

ords and the district court's opinions regarding these claims and

find no reversible error. Accordingly, we affirm the dismissals on

the reasoning of the district court. Hill v. McCabe, No. CA-95-849-
F (E.D.N.C. Dec. 13, 1995); Hill v. Butler, No. CA-95-955-5-CT-H

(E.D.N.C. Jan. 5, 1996). We modify the orders to reflect that the

dismissals are without prejudice. 28 U.S.C. § 2106 (1988). We deny
Appellant's motion for appointment of counsel. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                              AFFIRMED AS MODIFIED


                                  3
4